IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THOMAS FLAGG,                              :   No. 43 MAP 2020
                                           :
                   Appellant               :
                                           :   Appeal from the Order of the
                                           :   Commonwealth Court at No. 641
             v.                            :   MD 2011 dated June 25, 2020.
                                           :
                                           :
INTERNATIONAL UNION, SECURITY,             :
POLICE, FIRE PROFESSIONALS OF              :
AMERICA, LOCAL 506; INTERNATIONAL          :
UNION, SECURITY, POLICE, FIRE              :
PROFESSIONALS OF AMERICA;                  :
PENNSYLVANIA STATE SYSTEM OF               :
HIGHER EDUCATION; CHEYNEY                  :
UNIVERSITY OF PENNSYLVANIA, AND            :
FRANK KELLY,                               :
                                           :
                   Appellees               :


                                    ORDER


PER CURIAM                                        DECIDED: March 25, 2021
     AND NOW, this 25th day of March, 2021, the order of the Commonwealth Court is

AFFIRMED.